Citation Nr: 0609088	
Decision Date: 03/29/06    Archive Date: 04/07/06

DOCKET NO.  00-19 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been received to reopen 
the veteran's claim for schizophrenia.  


REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel




INTRODUCTION

The veteran served on active duty from September 1965 to 
September 1967.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an April 2000 rating decision of the Department 
of Veteran's Affairs (VA) Regional Office (RO) in San Juan, 
the Commonwealth of Puerto Rico.  

The issue of entitlement to service connection for 
schizophrenia is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a June 1977 Board decision, the veteran's claim for 
restoration of service connection for a psychiatric disorder, 
variously diagnosed, was denied.  This decision was final. 

2.  Additional evidence received since the Board's June 1977 
decision includes evidence which is neither cumulative nor 
redundant, which bears directly and substantially upon the 
specific matter under consideration, and which is so 
significant that it must be considered in order to fairly 
decide the merits of the claim of entitlement to service 
connection for schizophrenia.  


CONCLUSION OF LAW

As new and material evidence has been received since the 
Board's June 1977 decision, the requirements to reopen the 
veteran's claim of entitlement to service connection for a 
psychiatric disorder, to include schizophrenia have been met.  
38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156(a) 
(2001); 38 C.F.R. §§ 20.1100, 20.1105 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. 106-475, 114 Stat. 
2096 (Nov. 9, 2000), became law in November 2000.  To 
implement the provisions of the VCAA, VA promulgated 
regulations now codified, in pertinent part, at 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a), which have been the subject of 
various holdings of Federal courts.  However, as the 
disposition herein reached is favorable to the veteran to the 
extent indicated, the need to discuss VA's efforts to comply 
with the VCAA and implementing regulations at this juncture 
is obviated.  

New and material

The veteran contends that he currently suffers from 
schizophrenia which is of service origin.  

Prior unappealed decisions of the Board are final.  38 
U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2003).  
However, if new and material evidence is presented or secured 
with respect to a claim, which has been disallowed, VA shall 
reopen the claim and review the former disposition of the 
claim.  Manio v. Derwinski, 1 Vet. App 145 (1991).  When 
determining whether additional evidence is new and material, 
VA must determine whether such evidence has been presented 
under 38 C.F.R. § 3.156(a) in order to have a finally denied 
claim reopened under 38 U.S.C.A. § 5108 (West 2002).  
Specifically, under 38 C.F.R. § 3.156(a), new and material 
evidence is defined as evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  



The Board notes that the regulations were also recently 
amended to define "new" as not previously submitted and 
"material" as related to an unestablished fact necessary to 
substantiate the claim.  38 C.F.R. § 3.156(a).  However, 
these regulations are effective prospectively for claims 
filed on or after August 29, 2001, and are therefore not 
applicable in this case as the veteran's claim to reopen was 
filed prior to August 29, 2001.  

The Board is under a legal duty in these situations to first 
determine if there is new and material evidence to reopen the 
claim, regardless of what the RO may have determined in this 
regard.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

The RO granted service connection for anxiety reaction in an 
April 1969 rating decision.  In a June 1970 rating decision, 
the veteran's service-connected psychiatric disorder was 
recharacterized as psychosis.  In a July 1975 rating 
decision, the RO severed service connection for a psychosis 
on the basis of clear and unmistakable error.  In a November 
1976 Board decision, the Board denied restoration of service 
connection for a psychiatric disorder, variously diagnosed, 
on the ground that the grant of service connection for a 
psychiatric disorder by the RO was clearly and unmistakable 
erroneous.  The Board confirmed that decision in a June 1977 
decision.  

Primarily, the evidence viewed as new and material are 
private reports as provided by private physicians.  This 
includes documents dated in January and February 2000 as 
provided by G.S., M.D.  These records are in Spanish and have 
not been translated for inclusion in the claims file.  
However, a rudimentary interpretation of the February 2000 
document reflects that it is this physician's opinion that 
clinical findings noted upon VA examination report in 1968 
are indicative of schizophrenia.  

Also considered new is a private report dated in August 2000 
as provided by a R.E.K., M.D.  The report includes the 
physician's opinion that the veteran's severe chronic 
schizophrenia symptoms began during service and were 
gradually aggravated.  Also added to the record were 
additional private and VA records, to include documents dated 
from November 1969 and the early 1970s.  These records were 
also not of record in 1977.  As these documents pertain to 
treatment shortly after the veteran's separation from service 
and reference his initial hospitalization in February 1970, 
it is the Board's conclusion that these documents are also 
not cumulative or redundant to other evidence of record.  The 
Board concludes that this evidence is new and material, as it 
was not previously of record and is not cumulative or 
redundant to other evidence of record.  Thus, the veteran's 
claim is reopened.


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for schizophrenia is 
reopened; to this extent only, the appeal is granted.  


REMAND

As noted in the above decision, the Board determined that 
there was new and material evidence to reopen the claim for 
service connection for schizophrenia.  

Review of the claims file reflects that as early as 1985 the 
veteran was in receipt of Social Security Administration 
(SSA) benefits.  As clinical documents show that the veteran 
had been receiving treatment for his psychiatric condition 
prior to that time, it appears likely that the SSA records 
would include medical findings regarding his psychiatric 
condition.  The claims folder does not reflect that the 
veteran's records underlying the administration's award have 
been obtained.  38 U.S.C.A. § 5103A(b)(1), Lind v. Principi, 
3 Vet. App. 493 (1992); Murinscak v. Derwinski, 2 Vet. App. 
363 (1992).  Although not dispositive as to an issue that 
must be resolved by VA, the administration 's findings are 
evidence which must be considered.  See White v. Principi, 
243 F. 3d 1378 (Fed. Cir. 2001); Wensch v. Principi, 15 Vet. 
App. 362 (2001).  Therefore, any records from the SSA 
pertaining to any award of benefits to the veteran should be 
requested and associated with the claims file.

Additionally, as noted earlier, there are documents of record 
that are in Spanish and have not been translated.  The RO 
should have all such records translated prior to sending them 
to the Board.

Accordingly, the case is REMANDED for the following action:

1.  The AMC should contact the veteran 
and request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
his psychiatric condition, on appeal.  
Any records that are not currently 
included in the clams file should be 
obtained and added to the file.  With any 
necessary authorization from the veteran, 
the AMC should attempt to obtain copies 
of pertinent treatment records identified 
by the veteran that are not currently of 
record.  All efforts to obtain these 
records must be documented in the claims 
file.  If any records cannot be obtained, 
it should be so stated, and the veteran 
is to be informed of any records that 
could not be obtained.  If pertinent 
records are received, the AMC should 
ensure that VCAA examination and medical 
opinion requirements under 38 C.F.R. 
§ 3.159(c)(4) are met as to this issue.  

Note:  All treatment records in the 
claims file that are in Spanish, to 
include those dated in January and 
February 2000 and provided by G.S., M.D., 
and any that are added as a result of 
this remand, should be translated into 
English.  A copy of all such translations 
should, of course, be included in the 
claims file.  



2.  Obtain copies of the medical records, 
if any, associated with the veteran's 
award of Social Security benefits.  If an 
Administrative Law Judge (ALJ) decision 
was issued, a copy of that decision and 
the associated List of Exhibits should 
also be obtained.  

3.  After undertaking any necessary 
development in addition to that specified 
above, the AMC should readjudicate the 
issue of service connection for 
schizophrenia.  If the benefit requested 
is not granted to the veteran's 
satisfaction, the AMC should issue a 
SSOC.  The SSOC must contain notice of 
all applicable criteria pertinent to the 
veteran's claims, which have not been 
previously provided in the statement of 
the case or SSOC.  A reasonable period of 
time for a response should be afforded.  

Thereafter, the case should be returned to the Board for 
further consideration, if otherwise in order.  No action is 
required of the veteran until he is otherwise notified, but 
he has the right to submit additional evidence and argument 
on the matter that the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other 


appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


